Exhibit 10.1
 
AGREEMENT
 

--------------------------------------------------------------------------------

 
CONCERNING THE ASSET PURCHASE
 
BY
 
BIO-SOLUTIONS CORP.
 
FOR THE
 
SOLE PROPRIETORSHIP OF TYPE2 DEFENSE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
AGREEMENT
 
 
THIS AGREEMENT ("Agreement") is made this 26 day of September, 2011, by and
between BlO-Solutions Corp., a Nevada corporation ("BIO"), and Type2 Defense, a
sole proprietorship based in Texas ("T2"), and the owner, William J. Gallagher
of Type2 Defense ('T2") who is listed on Exhibit 1.1
 
 
WHEREAS, BIO desires to acquire all of the assts and intellectual property (IP)
of T2 from the Type2 Defense exchange for newly issued restricted shares of
common stock of BIO;
 
 
WHEREAS, T2 desires to assist BIO in acquiring all of the assets and
intellectual property (IP) of T2 pursuant to the terms of this Agreement; and
 
 
WHEREAS, all of the T2, by execution of Exhibit 1.2 hereto, agree to exchange
all ownership they hold in T2 for one half of the fully diluted common shares of
BIO with preemptive rights,
 
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:
 
 
ARTICLE I 
 
Exchange of Securities
 
 
1.1          Issuance of Securities. Subject to the terms and conditions of this
Agreement, BIO agrees to issue and exchange 40,000,000 fully paid and
non-assessable registered shares of BIO's $.0001 par value common stock (the
"BIO Shares") for all assets and Intellectual Property of T2 (the "Type2
Defense") held byType2 Defense.   20,000,000 BIO Shares will be issued directly
to the T2 on the Closing Date (as hereinafter defined), pursuant to the schedule
set forth in Exhibit 1.1.  10,000,000 will be issued when web site is
operational and contract signed with SciLabs and production run completed.
10,000,000 will be issued when 1500 customers reached,
 
 
1.2          Exemption from Registration. The parties hereto intend that all BIO
common stock to be issued to the T2 Security Holders shall be exempt from the
registration requirements of the Securities Act of 1933, as amended (the "Act"),
pursuant to Section 4(2) and/or Regulation D of the Act and rules and
regulations promulgated thereunder.
 
 
ARTICLE II
 
Representations and Warranties of T2
 
T2 hereby represents and warrants to BIO that:
 
2.1            Organization. T2 is a sale of, validly existing Intellectual
Property.
 
 
 

--------------------------------------------------------------------------------

 
 
2.10          Intellectual Property Rights. T2 owns or has the right to use all
trademarks, service marks, trade names, copyrights, formulas. URL's and patents
material to its business.
 
2.11          Compliance with Laws. To the best of T2's knowledge, T2 has
complied with, and is not in violation of, applicable federal, state or local
statutes, laws and regulations, including federal and state securities laws,
except where such non-compliance would not have a material adverse impact upon
its business or properties.
 
2.12          Litigation. T2 is not a defendant in any suit, action, arbitration
or legal, administrative or other proceeding, or governmental investigation
which is pending or, to the best knowledge of T2, threatened against or
affecting T2 or its business, assets or financial condition. T2 is not in
default with respect to any order, writ, injunction or decree of any federal,
state, local or foreign court, department, agency or instrumentality applicable
to it.  T2 is not engaged in any material litigation to recover monies due to
it.
 
2.13          Authority. William J Gallagher (WJG) has authorized the execution
of this Agreement and the consummation of the transactions contemplated herein,
and WJG has full power and authority to execute, deliver and perform this
Agreement, and this Agreement is a legal, valid and binding obligation of T2 and
is enforceable in accordance with its terms and conditions.
 
2.15           Full Disclosure. None of the representations and warranties made
by T2 herein or in any exhibit, certificate or memorandum furnished or to be
furnished by T2, or on its behalf, contains or will contain any untrue statement
of material fact or omit any material fact the omission of which would be
misleading.
 
2.16           Assets. T2's assets are fully included in Exhibit 2.5 and are not
subject to any claims or encumbrances except as indicated in Exhibit 2.5.
 
2.17           Material Contracts. T2 does not have any material contracts.
 
2.18           Indemnification. T2 agrees to indemnify, defend and hold BIO and
BIO's officers and directors harmless against and in respect of any and all
claims, demands, losses, costs, expenses, obligations, liabilities, damages,
recoveries and deficiencies, including interest, penalties and reasonable
attorney fees asserted by third parties against BIO which arise out of, or
result from (i) any breach by BIO in performing any of its covenants or
agreements under this Agreement or in any schedule, certificate, exhibit or
other instrument furnished or to be furnished by BIO under this Agreement, (ii)
a failure of any representation or warranty in this Article II or (iii) any
untrue statement made by BIO in this Agreement.
 
2.19           Criminal or Civil Acts. For the period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of T2 has been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Commission or NASD judgment or decree, or is
currently the subject to any investigation in connection with a felony crime or
Commission or NASD proceeding.
 
 
 

--------------------------------------------------------------------------------

 
2.20 Restricted Securities. T2 and its ownership, by execution of this Agreement
and of Exhibit 1.2, acknowledge that all of the BIO Shares issued by BIO are
restricted securities and none of such securities may be sold or publicly traded
except in accordance with the provisions of the Act.
 
 
ARTICLE III
 
Representations and Warranties of BIO
BIO represents and warrants to T2 that
 
 
3.1          Organization. BIO is a corporation duly organized, validly existing
and in good standing under the laws of Nevada, has all necessary corporate
powers to carry on its business, and is duly qualified to do business and is in
good standing in each of fee states where its business requires qualification.
 
3.2          Capital. The authorized capital stock of BIO currently consists of
90,000,000 shares of $.0001 par value common stock, of which 40,000,000 fully
diluted shares are currently outstanding, and 60,000,000 fully diluted shares
will be outstanding on the Closing Date. All of BIO's outstanding securities are
duly and validly issued, fully paid and non-assessable. There are no outstanding
subscriptions, options, rights, warrants, debentures, instruments, convertible
securities or other agreements or commitments obligating BIO to issue any
additional shares of its capita] stock of any class.
 
3.3          Subsidiaries. BIO does not have any subsidiaries or own any
interest in any other enterprise.
 
3.4          Directors and Officers. (See exhibit 2)
 
3.5          Financial Statements. Exhibit 3.5  hereto consists of the
audited  financial statements of BIO for the years ended December 31, 2010 and
the unaudited financial statements of BIO for the six months ended June 30, 2011
(the "BIO Financial Statements").   The BIO Financial Statements have been
prepared in accordance with generally accepted accounting principles and
practices consistently followed by BIO throughout the periods indicated, and
fairly present the financial position of BIO as of the date of the balance
sheets included in the BIO Financial Statements and the results of operations
for the periods indicated.  There are no material omissions or non-disclosures
in the BIO Financial Statements.
 
3.6          Absence of Change.  Since June 30, 2011, there has not been any
material change in the financial condition or operations of BIO, except as
contemplated by this Agreement.
 
3.7          Absence of Undisclosed Liabilities. As of closing BIO did not have
any material debt, liability or obligation of any nature, whether accrued.,
absolute, contingent or otherwise, and whether due or to become due with the
exception of some revolving credit card debt, trademark debt and unconverted
debt.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.8          Tax Returns. Within the times and in the manner prescribed by law,
BIO has filed all federal, state and local tax returns required by law and have
paid all taxes, assessments and penalties due and payable.
 
3.9          Investigation of Financial Condition. Without in any manner
reducing or otherwise mitigating the representations contained herein, T2, its
legal counsel and accountants shall have the opportunity to meet with BIO's
accountants and attorneys to discuss the financial condition of BIO. BIO shall
make available to T2 all books and records of BIO.
 
3.10          Intellectual Property Rights. BIO has than licenses to market
products but does not have any patents, trademarks, service marks, trade names,
copyrights or other intellectual property rights other.
 
3.11          Compliance with Laws. BIO has complied with, and is not in
violation of, applicable federal, state or local statutes, laws or regulations
including federal and state securities laws.
 
3.12          Litigation. BIO is not a defendant in any suit, action,
arbitration, or legal, administrative or other proceeding, or governmental
investigation which is pending or, to the best knowledge of BIO, threatened
against or affecting BIO or its business, assets or financial condition.  BIO is
not in default with respect to any order, writ, injunction or decree of any
federal, state, local or foreign court, department, agency or instrumentality
applicable to it, BIO is not engaged in any material litigation to recover
monies due to it.
 
3.13          Authority. The Board of Directors of BIO has authorized the
execution of this Agreement and the transactions contemplated herein, and BIO
has full power and authority to execute, deliver and perform this Agreement, and
this Agreement is the legal, valid and binding obligation of BIO, and is
enforceable in accordance with its terms and conditions.
 
3.14          Ability to Carry Out Obligations. The execution and delivery of
this Agreement by BIO and the performance by BIO of its obligations hereunder
will not cause, constitute or conflict with or result in (a) any breach or
violation of any of the provisions of or constitute a default under any license,
indenture, mortgage, instrument, article of incorporation, bylaw or other
agreement or instrument to which BIO is a party, or by which it may be bound,
nor will any consents or authorization of any party other than those hereto be
required, (b) an event that would permit any party to any agreement or
instrument to terminate it or to accelerate the maturity of any indebtedness or
other obligation of BIO, or (c) an event that would result in the creation or
imposition of any lien, charge or encumbrance on any asset of BIO.
 
3.15          Full Disclosure. None of the representations and warranties made
by BIO herein, or in any exhibit, certificate or memorandum furnished or to be
furnished by BIO or on its behalf, contains or will contain any untrue statement
of material fact or omit any material fact the omission of which would be
misleading.
 
3.16          Assets. BIO has assets or liabilities. (See BIO financial
statements)
 
 
 

--------------------------------------------------------------------------------

 
3.17           Material Contracts. BIO has material contracts. (See Exhibit)
 
3.18           Indemnification. BIO agrees to indemnify, defend and hold T2
harmless against and in respect of any and all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorney fees asserted by third
parties against T2. which arise out of, or result from (i) any breach by T2 in
performing any of its covenants or agreements in this Agreement or in any
schedule, certificate, exhibit or other instrument furnished or to be furnished
by T2 under this Agreement,   (ii) a failure of any representation or warranty
in this Article III, or (iii) any untrue statement made by T2 in this Agreement.
 
3.19           Criminal or Civil Acts. For a period of five years prior to the
execution of this Agreement, no executive officer, director or principal
stockholder of BIO has been convicted of a felony crime, filed for personal
bankruptcy, been the subject of a Securities and Exchange Commission
("Commission") or NASD judgment or decree, or is currently the subject to an
investigation in connection with any felony crime or Commission or NASD
proceeding.
 
3.20           OTC Trading Status.  BIO shall be in compliance with all
requirements for, and its common stock shall be quoted on, the Pink Sheets on
the date immediately prior to the Closing Date, such that the common stock of
BIO may continue to be so quoted without interruption following the Closing
Dale.
 
 
ARTICLE VII
 
Closing
 
 
7.1           Closing. The closing of this Agreement shall be held at any
mutually agreeable time and date prior to September 14, 2011, unless extended by
mutual agreement. At the closing:
 
(a)
T2 shall deliver to BIO (i) assets and intellectual property of T2.
(b)
BIO shall deliver to WJG and designees (i) certificates representing an
aggregate of 20,000,000 shares of BIO's common stock pursuant to the
computations set forth in Exhibit 1 hereto, (ii) the officer's certificate
described in Exhibit 2 (iii) signed minutes of its directors approving this
Agreement 10,000,000 will be issued when web site is operational and contract
signed with Sci-Labs and production run completed. 10,000,000 will be issued
when 1,500 customers reached.

 
 
ARTICLE VIII
 
Covenants Subsequent to the Closing Date
 
 
8.1            Registration and Listing. Following the Closing Date, BIO shall
use its best efforts to:
 
 
 
 

--------------------------------------------------------------------------------

 
 
(a)
Continue BIO's common stock quotation on the OTC;
(b)
List BIO's securities in Standard & Poor's OTC or Corporate Manual; and
(c)
File, within 90 days from the Closing Date, a Registration Statement on Form S-l
with the Securities and Exchange Commission registering all of the common stock
and common stock underlying the Warrants held by the BIO Principals.

 
 
ARTICLE IX
 
Miscellaneous
 
 
9.1          Captions and Headings. The article and Section headings throughout
this Agreement are for convenience and reference only and shall not define,
limit or add to the meaning of any provision of this Agreement.
 
9.2          No Oral Change. This Agreement and any provision hereof may not be
waived, changed, modified or discharged orally, but only by an agreement in
writing signed by the party against whom enforcement of any such waiver, change,
modification or discharge is sought.
 
9.3          Non-Waiver. The failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants
or conditions. No waiver by any party of one breach by another party shall be
construed as a waiver with respect to any other subsequent breach.
 
9.4          Time of Essence. Time is of the essence of this Agreement and of
each and every provision hereof.
 
9.5          Entire Agreement. This Agreement contains the entire Agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings.
 
9.6          Choice of Law. This Agreement and its application shall be governed
by the laws of the state of Nevada.
 
9.7          Counterparty. This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
9.8          Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, and properly addressed as follows:
 
BIO:
BIO-SOLUTIONS CORP.
14517 Joseph Marc Vermette, Mirabel, Qc, J7J1X2 Canada
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
T2:
Type2 Defense
William J Gallagher
1250 NE Loop 410, Suite 200
San Antonio, TX 78209
 

 
 
9.9          Binding Effect. This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.
 
9.10          Mutual Cooperation. The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.
 
9.11          Finders. There are no finders in connection with this transaction.
 
9.12          Announcements. The parties will consult and cooperate with each
other as to the timing and content of any public announcements regarding this
Agreement.
 
9.13          Expenses. Each party will bear their own expenses, including legal
fees incurred in connection with this Agreement.
 
9.14          Survival of Representations and Warranties. The representations,
warranties, covenants and agreements of the parties set forth in this Agreement
or in any instrument, certificate, opinion or other writing providing for in its
shall survive the Closing Date.
 
9.15          Exhibits. As of the execution hereof, the parties have provided
each other with the exhibits described herein. Any material changes to the
exhibits shall be immediately disclosed to the other party.
 
9.17          Termination, Amendment and Waiver.
 
(a)            Termination. This Agreement may be terminated at any time prior
to the Closing Date, whether before or after approval of matters presented in
connection with the share exchange by the stockholders of BIO or by T2:
 
(1)           By mutual written consent of T2 and BIO;
 
(2)           By either T2 or BIO;
 
 

 
(i)
If any court of competent jurisdiction or any governmental, administrative or
regulatory authority, agency or body shall have issued an order, decree or
ruling or taken any other action permanently enjoining, restraining or otherwise
prohibiting the transactions contemplated by this Agreement; or

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
(ii)
If the transaction shall not have been consummated on or before September 14,
2011, unless the failure to consummate the transaction is the result of a
material breach of this Agreement by the party seeking to terminate this
Agreement.

 
 
(3)           By T2, if BIO breaches any of its representations or warranties
hereof or fails to perform in any material respect any of its covenants,
agreements or obligations under this Agreement; and
 
 
(4)           By BIO, if T2 breaches any of its representations or warranties
hereof or fails to perform in any material respect any of its covenants,
agreements or obligations under this Agreement
 
 
(c)            Extension; Waiver. At any time prior to the Closing Date, the
parties may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligation of the other acts of the other parties, (b)
waive any inaccuracies in the representations and warranties contained herein or
in any document delivered pursuant hereto or waive compliance with any of the
agreements or conditions contained herein. Any agreement on the part of a party
to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party. The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.
 
 
[Remainder of Page Intentionally Blank; Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
In witness whereof, the parties have executed this Agreement Concerning the
Exchange of Securities on the date indicated above.
 
 
 

BIO-SOLUTIONS
CORP.                                                                 & TYPE2
DEFENSE         By: /s/ Gilles Chaumillon By: /s/ William J. Gallagher Gilles
Chaumillon
William J. Gallagher  9-22-2011
Chief Executive Officer Sole Proprietor    

 
 
SOLELY AS TO SECTION 1.5:
 
The BIO Principals
 
 

--------------------------------------------------------------------------------

Name of BIO Principal:  Gilles Chaumillon
Name of Authorized Signator:_________________
Number of BIO Shares Owned on Closing Date:  5 900 000
Number of CIO Warrants Owned on Closing Date:  0           

--------------------------------------------------------------------------------

Name of BIO Principal:  Gilbert Pomerleau
Name of Authorized Signator:_________________
Number of BIO Shares Owned on Closing Date:  3 849 000
Number of CIO Warrants Owned on Closing Date:  0           

--------------------------------------------------------------------------------

Name of BIO Principal:  Mark Solomon                        
Name of Authorized Signator:_________________
Number of BIO Shares Owned on Closing Date:  300 000
Number of CIO Warrants Owned on Closing Date:  0           

--------------------------------------------------------------------------------

Name of BIO Principal:  _________________
Name of Authorized Signator:_________________
Number of BIO Shares Owned on Closing Date: ________
Number of CIO Warrants Owned on Closing Date:  _____
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
 
SCHEDULE OF T2
AND
ALLOCATION OF BIO COMMON SHARES
 
 
 
 
 
Name of T2 Sole
proprietor and designees
 
Number of BIO Common
Shares to be Issued
          William J. Gallagher   4,000,000            W.H. Benjamin Gallagher  
3,900,000           3CD Consulting, LLC   3,900,000           Janet Sabrina
O'Jack   400,000           1st Heath Medical Inc.   1,000,000          
Envisionte, LLC   700,000           Brian Strickel   1,000,000           Abbott
& Associates   500,000           E.H. Winston & Associates   500,000          
ZBest, Inc.   3,900,000           Timothy McKenna   200,000                    
     Total Shares: 20,000,000                  

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 2
 
ASSETS AND INTELLECTUAL PROPERTY OF T2
 
 
FORMULATION
$250,000
 
 
TRADE SECRETS
$125,000
DIRECT RESPONSE MARKETING
& PRELIMINARY MARKETING CHANNELS
PACKAGING AND DELIVERY SYSTEM
 
 
NAMES
$25,000
TYPE2 DEFENSE
FUEL FOR HEALTH
URL: WWW.TYPE2DEFENSE.COM
 
 
DESIGN
$25,000
 
 
OPERATION AND MANAGEMENT OF BIO-SOLUTIONS
 
 
Management of Bio-Solutions
Gilles Chaumillon, CEO & Director
Bill Gallagher, EVP & Director
Roger Corriveau, VP Corporate Development
Rick Basse, CPA & CFO
Sekhar Mallangi, Chief Food Scientist
Ben Gallagher, Brand Manager
Lou Bellino, Fulfillment and Customer Service Manager
 
Operations
Cash flow will be handled and managed under Bio-Solutions operations.
 
Marketing plan
The target market of Type2 Defense is pre-diabetics and Type 2 diabetics.
T2 will be exclusively available through the company website designed and
operated by Boss Creative. A well respected nutritionist will become the spokes
person for the Type2 Defense social marketing program and video blogs to support
product effectiveness and functionality.
Nutra-Animal will be handled by international distributors mainly in Europe.
Bili will be setting up lines of distribution in Mexico
 
Funding:
Fund Boss Creative for logo, packaging and website development.
Fund first production run with Sci-Labs.
 
 
Following funds will be utilized for Nutri-Animal clinical studies
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT 3
 
FINANCIAL STATEMENTS OF BIO
 
 
BIO-SOLUTIONS CORP.
BALANCE SHEETS
JUNE 30, 2011 (UNAUDITED) AND DECEMBER 31, 2010
 

 

    (UNAUDITED)                          
JUNE 30,
2011
   
DECEMBER 31,
2010
                              CURRENT ASSETS                Cash   $ 48     $ 33
     Inventory     90,516       87,758  
                                           Total current assets     90,564      
87,791                     TOTAL ASSETS   $ 90,564     $ 87,791   Liabilities
and stockholders deficit                 CURRENT LIABILITIES                   
Accounts payable and accrued expenses                    Convertible notes
payable   $ 449,056     $ 384,509      Short-term loans     8,000       -     
Short-term loans - related party     251,431       243,770      Due to officer  
  50,256       49,227                                              Total current
liabilities     5,011       4,858         763,754       682,364   TOTAL
LIABILITIES                       763,754       682,364   STOCKHOLDERS' EQUITY
(DEFICIT)                
   Common stock, $0.001 par value, 90,000,000 shares authorized,
     28,895,797 and 19,731,258 shares issued and outstanding, respectively
                   Additional paid in capital     28,896       19,731     
Subscription receivable     2,101,896       1,598,026      Accumulated deficit  
  (5,820 )     -      Accumulated other comprehensive loss     (2,712,188 )    
(2,144,311 )
                                           Total stockholders' equity
                                           (deficit)
    (85,974 )     (68,019 )       (673,190 )     (594,573 ) TOTAL LIABILITIES
AND STOCKHOLDERS' EQUITY (DEFICIT)                     $ 90,564     $ 87,791  
The accompanying notes are an integral part of these financial
                                              statements.
               

 
 
 
 
 
 

--------------------------------------------------------------------------------

 